Title: To George Washington from Major General Horatio Gates, 5 October 1777
From: Gates, Horatio
To: Washington, George



Head Quarters, Camp Behmus’s Heights [N.Y.] October 5th 1777.
Sir,

Since the Action of the 19th Instant, the Enemy have kept the Ground they Occupied the Morning of that Day; And fortified their Camp. The Advanced Centrys of my piquets, are posted within Shot, And Opposite the Enemy’s; neither side have given Ground an Inch. In this Situation, Your Excellency would not wish me to part with the Corps the Army of General Burgoyne are most Afraid of. From the best Intelligence he has not more than Three weeks provision in Store; it will take him at least Eight Days, to get back to Ticonderoga; so that, in a fortnight at farthest, he must decide, whether he will Rashly risque, at infinite Disadvantage, to Force my Camp, or Retreat to his Den. In either Case, I must have the fairest prospect to be Able to reinforce Your Excellency, in a more considerable Manner than by a Single Regiment. I am sorry to Repeat to Your Excellency, the Distress I have Suffered for Want of a proper supply of Musket Cartridges from Springfield, or the Materials to make them; The Inclosed from the Commissary of Ordnance Stores at Albany, will convince Your Excellency of the Truth of this Assertion. My Anxiety also upon Account of provisions, has been inexpressible; A greater Error has not been Committed this War, than the Changing the Commissaries in the Middle of the Campaign. You, Sir, must have Your Grievances, I therefore will not

enhance them by enlarging upon mine. I am Sir Your Excellencys most Obedient Humble Servant

Horatio Gates

